       Case: 3:19-cv-00969-jdp Document #: 20 Filed: 07/22/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

TERESA ROSS,

                    Plaintiff,
      v.
                                                          Case No. 19-cv-969-jdp
ANDREW SAUL,
Commissioner of Social Security,

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew Saul, Commissioner of Social Security against plaintiff Teresa Ross

affirming the Commissioner’s decision and dismissing this case.




       s/ K. Frederickson, Deputy Clerk                             7/22/2020
        Peter Oppeneer, Clerk of Court                                 Date
